         Case 1:16-cv-03310-RA-KNF Document 120 Filed 09/15/20 Page 1 of 4


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 EDWARD ROSADO,                                                   DATE FILED: 9-15-20

                            Plaintiff,
                                                                    16-CV-3310 (RA)
                       v.
                                                                    MEMORANDUM
 NYC POLICE OFFICER AMAURY                                         OPINION & ORDER
 SORIANO, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       Following an altercation at a shoe store that resulted in his arrest, Plaintiff Edward Rosado

brought suit against three New York City police officers and the City of New York, alleging false arrest,

use of excessive force, and failure to train. See Complaint at 2–10 (Dkt. 1). In a June 26, 2020 bench

ruling, the Court granted summary judgment for Defendants on the false arrest and municipal liability

claims, but denied summary judgment on the excessive force claim. Dkt. 96. Plaintiff now seeks

reconsideration on the false arrest claim. For the reasons set forth below, Plaintiff’s motion for

reconsideration is DENIED.

                                          LEGAL STANDARD

       Motions for reconsideration are governed by Federal Rule of Civil Procedure 59(e) and Local

Civil Rule 6.3. Local Rule 6.3 allows a court to grant a motion for reconsideration “only where the court

has overlooked controlling decisions or factual matters that were ‘put before it on the underlying motion

. . . and which, had they been considered, might have reasonably altered the result before the court.’”

Ramos v. City of New York, No. 15-cv-6085 (ER), 2017 WL 3575697, at *1 (S.D.N.Y. Aug. 17, 2017)

(citing Mikol v. Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008)). In deciding a motion for

reconsideration, the court should consider: (1) whether there has been “an intervening change of
          Case 1:16-cv-03310-RA-KNF Document 120 Filed 09/15/20 Page 2 of 4



controlling law;” (2) whether there is newly available evidence presented; and (3) whether there is a

“need to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (citing Virgin Atl. Airways, Ltd. v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)). The Court applies this strict standard “so as to

avoid repetitive arguments on issues that have been considered fully by the Court.” Arthur Glick Truck

Sales, Inc. v. Stuphen East Corp., 965 F. Supp. 2d 402, 405 (S.D.N.Y. 2013).

                                               ANALYSIS

       Plaintiff has not alleged that the Court has made a clear error or perpetrated manifest injustice,

nor has he shown a change of controlling law or any newly available evidence. Instead, he seems to

focus his argument on a perceived misapplication of controlling law.

       The doctrine of qualified immunity serves to protect government officials from civil liability for

action taken under color of law. See Pearson v. Callahan, 555 U.S. 223, 231 (2009). A government

official is entitled to qualified immunity unless the plaintiff can show that (1) the government official

violated the plaintiff’s constitutional rights and (2) the rights at issue were “clearly established” at the

time of the alleged misconduct. Id. at 232 (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

An officer “cannot be said to have violated a clearly established right unless the right’s contours were

sufficiently definite that any reasonable official in the defendant’s shoes would have understood that he

was violating it.” Plumhoff v. Rickard, 572 U. S. 765, 778–79 (2014). In the context of unlawful arrest,

an officer is entitled to qualified immunity so long as he had “’arguable’ probable cause” to conduct the

arrest. Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000).

       Although at the proceeding on June 26, 2020, Plaintiff’s counsel expressed a desire to challenge

the existing law regarding qualified immunity, he does not now challenge the applicability of the above

stated rules. Instead, he asserts that under controlling case law, the individual defendants could not

possibly have had “arguable probable cause” to arrest him. See Plaintiff’s Motion for Reconsideration



                                                         2
          Case 1:16-cv-03310-RA-KNF Document 120 Filed 09/15/20 Page 3 of 4



(“Pl. Motion”) at 14 (Dkt. 105). He makes this argument by citing myriad cases in which courts

determined officers lacked probable cause to conduct an arrest under New York law. None of those

cases, however, present facts sufficiently similar to the facts here so as to render it unreasonable for the

Defendants to have believed they had probable cause to arrest Plaintiff. See Anderson, 483 U.S. at 640.

For example, Plaintiff cites several New York state cases in which the court held that the officer lacked

probable cause of disorderly conduct because the facts did not support an inference of intent to “cause

public inconvenience, annoyance or alarm, or recklessly creates such a risk.” Pl. Motion at 20–21 (citing

Provost v. City of Newburgh, 262 F.3d 146 (2d Cir. 2001); People v. Gonzalez, 35 N.E.3d 478 (2015);

People v. Johnson, 9 N.E.3d 902 (2014); People v. Baker, 984 N.E.2d 902 (2013); People v. Smith, 225

N.E.2d 531 (1967)). But in none of those cases did the arrestee physically engage with an officer or

obstruct access to a public space an officer was tasked with monitoring. See Provost, 262 F.3d at 151–

52 (Plaintiff used harsh language when speaking to officer in private space); Gonzalez, 35 N.E.3d at 479

(Defendant shouted obscenities at officers on train platform but did not obstruct access); Johnson, 9

N.E.3d at 903 (Defendant refused to move from street corner but did not obstruct pedestrian or officer

access); Baker, 984 N.E.2d at 903–04 (Plaintiff shouted obscenities at officer on empty residential

street); Smith, 225 N.E.2d at 532 (Defendants observing an unrelated arrest in restaurant parking lot

refused to disperse when ordered to do so). Thus, these cases would not have “reasonably altered the

result before the court” had they been considered by the court below in the first instance. See Ramos,

2017 WL 3575697, at *1.

       Moreover, Plaintiff’s argument here is the same as that he previously advanced in response to

Defendants’ motion for summary judgment. “Where the movant fails to show that any controlling

authority or facts have actually been overlooked, and merely offers substantially the same arguments he




                                                         3
           Case 1:16-cv-03310-RA-KNF Document 120 Filed 09/15/20 Page 4 of 4



offered on the original motion or attempts to advance new facts, the motion for reconsideration must be

denied.” Mikol, 554 F. Supp. 2d 500.1

         Accordingly, the Court finds no grounds on which to grant a motion for reconsideration.

                                                   CONCLUSION

         For the reasons set forth above, Plaintiff’s Motion for Reconsideration is denied. The Clerk of

Court is respectfully directed to terminate the motion pending at Dkt. 105.

SO ORDERED.

Dated:      September 15, 2020
            New York, New York

                                                          RONNIE ABRAMS
                                                          United States District Judge




1
  Furthermore, Plaintiff’s arguments concerning the sufficiency of charging documents under New York law has no bearing
here. See Pl. Motion at 16–20. Plaintiff has not brought a wrongful prosecution claim here, and in fact, was not prosecuted
following his arrest.



                                                                 4
